

Exhibit 10.50


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Employment Agreement”) is entered into as of
December 12, 2009, by and among Highbury Financial Inc., a Delaware corporation
(“Highbury” or the “General Partner”), Manor LLC (“Manor”), a Delaware limited
liability company and a wholly-owned subsidiary of Affiliated Managers Group,
Inc., a Delaware corporation (“AMG”), Aston Asset Management, LLC, a Delaware
limited liability company (the “Employer”), and Kenneth Anderson (the
“Employee”).
 
 
WITNESSETH:
 
WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of the
date hereof (the “Merger Agreement”), by and among AMG, Highbury and Manor,
Highbury will merge (on the terms and subject to the conditions set forth
therein) with and into Manor (with Manor surviving), at the Effective Time and,
as a result AMG will own, indirectly through Manor, which shall become the
General Partner of the Employer, a majority of the partnership interest and the
associated goodwill of the Employer (the “Merger”);
 
WHEREAS, the General Partner, the Employee and the other parties thereto have
entered into that certain Amended and Restated Limited Partnership Agreement of
the Employer, which will become effective as of immediately prior to the
Effective Time and reflect the conversion of the Employer into a Delaware
limited partnership by the name of Aston Asset Management, LP at such time (as
the same may be amended and/or restated from time to time, the “Restated LP
Agreement”);
 
WHEREAS, the Employee is a key employee of the Employer (and its predecessors
thereto), has been employed by the Employer (and its predecessors thereto) for
more than 16 years, has while so employed contributed to the acquisition and
retention of Clients (as defined herein), and will continue to seek to acquire
and retain Clients and to generate goodwill in the future as an officer,
employee and agent of the Employer following the Effective Time;
 
WHEREAS, the General Partner, the Employer and the Employee recognize the
importance of the Employee to the Employer and to the Employer's ability to
retain its client relationships and desire that the Employer employ the Employee
for the period of employment and upon and subject to the terms herein provided;
 
WHEREAS, the General Partner and the Employer wish to be assured that the
Employee will not compete with the Employer or any of its Controlled Affiliates
during the period of employment and for a period thereafter, and that the
Employee will not solicit any Past Clients, Present Clients or Potential Clients
of the Employer or its Controlled Affiliates, as any such competition or
solicitation by the Employee would damage the Employer's good will among Clients
and the general public;

 

--------------------------------------------------------------------------------

 

WHEREAS, the Employee desires to be employed by the Employer and to refrain from
competing with the Employer or any of its Controlled Affiliates or soliciting
Past Clients, Present Clients or Potential Clients for the periods and upon and
subject to the terms herein provided; and
 
WHEREAS, it is a condition precedent to the obligation of AMG to consummate the
transactions contemplated by the Merger Agreement and the Restated LP Agreement
that the Employee enter into and be bound by an employment agreement with the
Employer and the General Partner in the form hereof (including without
limitation the non-competition and other restrictive covenants set forth
herein).
 
AGREEMENTS
 
Except to the extent otherwise expressly set forth herein, initially capitalized
terms used herein and not otherwise defined herein shall have the meaning set
forth in the Restated LP Agreement.
 
In consideration of the premises, the mutual covenants and the agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:
 
Section 1.  Effectiveness; Term of Employment; Compensation; Retirement.
 
(a)           This Employment Agreement shall constitute a binding agreement
between the parties as of the date hereof; provided, however, that in the event
the Merger Agreement is terminated for any reason without the Effective Time
having occurred, this Employment Agreement shall be terminated without further
obligation or liability on the part of any party hereto (other than with respect
to any breaches of the terms of this Employment Agreement occurring prior to
such termination of the Merger Agreement, for which the party breaching this
Employment Agreement shall remain liable notwithstanding such termination of the
Merger Agreement).  At the Effective Time, this Employment Agreement will
supercede any then-existing employment agreement of the Employee.
Notwithstanding any other provision herein, this Employment Agreement shall
constitute a binding agreement between the parties as of the date hereof but
shall not have any force or effect until the Effective Time. Until the Effective
Time, nothing herein will be deemed to amend, modify or supersede in any respect
any other agreement the Employee may have with Employer and this Agreement shall
automatically terminate without any action by any party hereto upon the
termination of the Merger Agreement in accordance with its terms.

 
2

--------------------------------------------------------------------------------

 

(b)           The Employer agrees to employ the Employee for a period of fifteen
(15) years beginning on the Closing Date (the “Term”), and the Employee accepts
such employment and agrees to be employed by the Employer for the Term (in each
case subject to termination of the Employee's employment solely as provided
herein).  As consideration for the Employee's performance hereunder, the
Employer will pay the Employee for his services during the Term hereof such
amounts (which may be zero (0)) as shall be determined by the Management
Committee or its delegate(s) consistent with the provisions of Article III of
the Restated LP Agreement (including, by way of example and not of limitation,
the provisions of Section 3.5(a) of the Restated LP Agreement with regard to the
use of Operating Allocation), subject to such payroll and withholding deductions
as are required by law.  Consistent with the provisions of Section 3.5(a) of the
Restated LP Agreement, the Employee's compensation (including salary and bonus)
will be periodically reviewed and adjusted (with respect to both increases
and/or decreases). For the avoidance of doubt, the Employee is eligible for
“Retirement” (as defined in the Restated LP Agreement) immediately following the
conclusion of the Term and satisfaction of applicable notice obligations (as
more fully set forth in the Restated LP Agreement).
 
Section 2. Office and Duties; Certain Definitions.
 
(a)           During the Term of this Employment Agreement and thereafter while
employed by the Employer, the Employee shall hold such positions and perform
such duties relating to the Employer's and its Controlled Affiliates' businesses
and operations as may from time to time be assigned to him in accordance with
the provisions of Article III of the Restated LP Agreement.  During the Term of
this Employment Agreement and thereafter while employed by the Employer, the
Employee shall devote substantially all of his working time (i.e., normal
business hours) to his duties hereunder and shall, to the best of his ability,
perform such duties in a manner which will further the business and interests of
the Employer and its Controlled Affiliates.  The Employee agrees that the
Employee will travel to whatever extent is reasonably necessary in the conduct
of the Employer's and its Controlled Affiliates' businesses.
 
(b)           During the Term of this Employment Agreement and thereafter while
employed by the Employer, the Employee shall, solely with the prior written
consent of the Management Committee and the General Partner, be permitted to
serve as a member of the board of directors of charitable and other not for
profit organizations and private or public companies, provided that such
positions do not (individually or in the aggregate) interfere with the
performance of the Employee's duties and responsibilities hereunder, conflict
with (or create the appearance of conflict with) the businesses of the Employer
and its Controlled Affiliates, or create the appearance of significant
involvement with any other endeavor.
 
(c)           As used in this Employment Agreement, the following terms shall
have the following meanings:
 
“Client” shall mean all Past Clients, Present Clients and Potential Clients,
subject to the following general rules:


(i) with respect to each Client, the term “Client” shall also include any
Persons who are Affiliates of such Client, directors, officers or employees of
such Client or any such Affiliates thereof, or Persons who are members of the
Immediate Family of such Client or any of the other foregoing Persons or
Affiliates of any of them;

 
3

--------------------------------------------------------------------------------

 

(ii) with respect to any Present Client or Past Client (as applicable) that is a
Fund, the term “Client” shall include (x) the sponsor of such Client, and any
other Fund sponsored by such Person or its Affiliates, and (y) any investor or
participant in such Client (provided that, except to the extent the Employee has
actual knowledge of the identity of an investor or participant therein, in the
case of any Fund, an investor or participant therein shall not be deemed a
Present Client or Past Client (as applicable) hereunder unless such investor or
participant has (in the case of a Present Client), or had (in the case of a Past
Client), in the aggregate at least $1,000,000 under management by the Employer
and its Controlled Affiliates (and/or any of their predecessors, in the case of
a Past Client) (whether through investments in Funds or otherwise));
 
(iii) with respect to any Client that is a trust or similar entity, the term
“Client” shall include the settlor and each of the beneficiaries of such Client
and the Affiliates and Immediate Family members of any such Persons; and
 
(iv) with respect to so-called “wrap programs”, “SMA programs” or similar
programs, the term “Client” shall include (x) the sponsor of such program, and
(y) the underlying participants in such program (provided that, except to the
extent the Employee has actual knowledge of the identity of a participant
therein, a participant therein shall not be deemed a Present Client or Past
Client (as applicable) hereunder unless such participant has (in the case of a
Present Client), or had (in the case of a Past Client), in the aggregate at
least $1,000,000 under management by the Employer and its Controlled Affiliates
(and/or any of their predecessors, in the case of a Past Client)).
 
“Closing Date” shall mean the date on which the Effective Time occurs.
 
“Effective Time” shall mean immediately prior to the Closing under the Merger
Agreement.
 
“Excluded Client” shall mean, subject to the general rules under the definition
of Client, at any particular time of determination, any Person who is a member
of an Employee's Immediate Family (or any investment account of which the
Employee and/or members of the Employee's Immediate Family are the sole
beneficial owners).
 
“Fund” shall mean any collective investment vehicle (whether open-ended or
closed-ended), including without limitation an investment company (whether or
not registered under the 1940 Act), a general or limited partnership, a limited
liability company, a trust or a commingled fund, in any such case organized (or
otherwise formed) in any jurisdiction.
 
“Immediate Family” shall mean, with respect to any natural person, (i) such
person's spouse, parents, grandparents, children, grandchildren and siblings,
(ii) such person's former spouse(s) and current spouses of such person's
parents, grandparents, children, grandchildren and siblings and (iii) estates,
trusts, partnerships and other entities of which a majority of the interests are
held directly or indirectly by the foregoing.
 
“Investment Management Services” shall mean any services which involve: (i) the
management, administration, solicitation or distribution of an investment
account or Fund (or portions thereof or a group of investment accounts or Funds)
for compensation, (ii) the giving of advice with respect to the investment
and/or reinvestment of assets or funds (or any group of assets or funds) for
compensation, or (iii) otherwise acting as an “investment adviser” within the
meaning of the Advisers Act; including, without limitation, in each of the
foregoing cases, performing activities related or incidental thereto.

 
4

--------------------------------------------------------------------------------

 

“Past Client” shall mean, subject to the general rules under the definition of
Client, at any particular time of determination, any Person who at any point
prior to such time of determination had been, directly or indirectly (and
including without limitation through one or more intermediaries such as a wrap
sponsor or as an investor or other participant in a Fund for which the Employer
or any Controlled Affiliate thereof (or any predecessor thereto) acts (or acted)
as a sponsor, adviser or sub-adviser or in a similar capacity), an advisee or
investment advisory customer or client of, or otherwise a recipient of
Investment Management Services from, (i) the Employer or any of its Controlled
Affiliates (or any predecessor thereto), and/or (ii) any shareholder, partner,
member, director, officer, employee, agent or consultant of the Employer or any
of its Controlled Affiliates (or any predecessor thereto) acting on behalf of
the Employer or any of its Controlled Affiliates (or any predecessor thereto),
but at such time is not an advisee or investment advisory customer or client of
(or otherwise a direct or indirect recipient of Investment Management Services
from) the Employer or any of its Controlled Affiliates (or any of the foregoing
Persons acting on their behalf); provided, however, that, from and after the
termination of the Employee's employment with the Employer and all of its
Controlled Affiliates, the term “Past Client” shall thereafter be limited
(solely with respect to the Employee) to those Past Clients who were (directly
or indirectly) advisees or investment advisory customers or clients of, or
recipients of Investment Management Services from, the Employer or any of its
Controlled Affiliates (or any predecessor thereto), or any shareholder, partner,
member, director, officer, employee, agent or consultant (or Persons acting in
any similar capacity) of any such Person, at any time during the two (2) years
immediately preceding the date of such termination of employment.
 
“Potential Client” shall mean, subject to the general rules under the definition
of Client, at any particular time of determination, any Person to whom (i) the
Employer or any of its  Controlled Affiliates (or any predecessor thereto),
and/or (ii) any shareholder, partner, member, director, officer, employee, agent
or consultant (or Persons acting in any similar capacity) of any such Person,
acting on behalf of the Partnership or any of its Controlled Affiliates (or any
predecessor thereto) in any such case has within two (2) years prior to such
time of determination offered (whether by means of a personal meeting, telephone
call, letter, written proposal or otherwise) to serve as investment adviser or
otherwise provide Investment Management Services, but who is not at such time an
advisee or investment advisory customer of, or otherwise a recipient of
Investment Management Services from, the Employer or any of its Controlled
Affiliates (directly or indirectly); provided, however, that, from and after the
termination of the Employee's employment with the Employer and all of its
Controlled Affiliates, the term “Potential Client” shall thereafter be limited
(solely with respect to the Employee) to those Potential Clients to whom such an
offer to provide Investment Management Services was made at any time during the
two (2) years immediately preceding the date of such termination of
employment.  The preceding sentence is meant to exclude advertising, if any,
through mass media in which the offer, if any, is available to the general
public, such as magazines, newspapers and sponsorships of public events.

 
5

--------------------------------------------------------------------------------

 

“Present Client” shall mean, subject to the general rules under the definition
of Client, at any particular time of determination, any Person who is at such
time of determination, directly or indirectly (and including, without
limitation, through one or more intermediaries such as a wrap sponsor, or as an
investor or other participant in a Fund for which the Employer or any of its
Controlled Affiliates (or any predecessor thereto) acts as a sponsor, adviser or
sub-adviser or in a similar capacity), an advisee or investment advisory
customer of, or otherwise a recipient of Investment Management Services from,
(i) the Employer or any of its Controlled Affiliates (or any predecessor
thereto) and/or (ii) any shareholder, partner, member, director, officer,
employee, agent or consultant (or Persons acting in any similar capacity) of any
such Person acting on behalf of the Partnership or any of its Controlled
Affiliates (or any predecessor thereto).
 
“Prohibited Competition Activity” shall mean performing any Investment
Management Services; provided that directly performing Investment Management
Services for the Employee's own account or the account of any Excluded Client
without a fee or other remuneration shall not be considered a Prohibited
Competition Activity.
 
Section 3.   Benefits.  The Employee shall participate, to the extent he is
eligible and in a manner and to an extent that is fair and appropriate in light
of his position and duties with the Employer at such time, in all bonus,
pension, profit sharing, group insurance or other fringe benefit plans which the
Employer may hereafter in its sole and absolute discretion make available
generally to its employees pursuant to the provisions of Article III of the
Restated LP Agreement, but the Employer will not be required to establish any
such program or plan.  The Employee shall be entitled to such vacations and to
such reimbursement of expenses as the Employer's policies allow, from time to
time, to officers having comparable responsibilities and duties.
 
Section 4.   Termination of Employment.
 
(a)           Notwithstanding any other provision of this Employment Agreement
or the Restated LP Agreement to the contrary, the Employee agrees that his
employment with the Employer shall in no event be terminated during the Term
other than solely in the following circumstances:
 
(i) Upon a termination of such employment by the Employer For Cause, effected at
any time by (x) the General Partner, or (y) the Management Committee acting by a
Committee Vote (with such Committee Vote being calculated for all purposes as if
the Employee were not a member of the Management Committee, if he is at the time
a member of such committee) and with the prior written consent of the General
Partner;
 
(ii) Upon a termination of such employment by the Employer other than For Cause,
effected at any time by the Management Committee acting by a Committee Vote
(with such Committee Vote being calculated for all purposes as if the Employee
were not a member of the Management Committee, if he is at the time a member of
such committee) and with the prior written consent of the General Partner;
 
(iii) Upon a termination of such employment by the Employer following the
Permanent Incapacity of the Employee, effected at any time by (i) the General
Partner, or (ii) the Management Committee acting by a Committee Vote (with such
Committee Vote being calculated for all purposes as if the Employee were not a
member of the Management Committee, if he is at the time a member of such
committee) and with the prior written consent of the General Partner; or

 
6

--------------------------------------------------------------------------------

 

(iv) Upon a termination of such employment resulting from the death of the
Employee.
 
(b)           The Employee agrees that, in connection with the termination (or
anticipated future termination) of his employment with the Employer for any
reason, the Employee will use reasonable best efforts to transition to other
employees of the Employer (and its Controlled Affiliates) (as determined by the
Management Committee or the General Partner) all relationships with Clients and
sub-advisers in which such Employee Equityholder has a material role (with the
intent that such relationships are transitioned to continuing employees of the
Employer (and its Controlled Affiliates) by the time of such termination and
retained following such Employee’s departure from employment), and will
cooperate in good faith with all reasonable requests of the Management Committee
and/or the General Partner in connection therewith.
 
Section 5.  All Business to be the Property of the Employer; Assignment of
Intellectual Property; Confidentiality.
 
(a)           The Employee agrees that any and all presently existing investment
advisory business of the Employer and its Controlled Affiliates (or any
predecessor thereto), and all business developed by the Employer or any of its
Controlled Affiliates (or any predecessor thereto), including by the Employee or
any other employee of the Employer or any of its Controlled Affiliates (or any
predecessor thereto), including, without limitation, all investment
methodologies, all investment advisory contracts, fees and fee schedules,
commissions, records, data, Client lists, agreements, trade secrets, and any
other incident of any business developed by the Employer or any of its
Controlled Affiliates (or any predecessor thereto), or earned or carried on by
the Employee for the Employer or any of its Controlled Affiliates (or any
predecessor thereto), and all trade names, service marks and logos under which
the Employer or its Controlled Affiliates (or any predecessor thereto) do or
have done business, and any combinations or variations thereof and all related
logos, are and shall be the exclusive property of the Employer or such
Controlled Affiliate thereof, as applicable, for its or their sole use, and
(where applicable) shall be payable directly to the Employer or such Controlled
Affiliate.  In addition, the Employee acknowledges and agrees that the
investment performance of the accounts managed by the Employer or any Controlled
Affiliate thereof (or any predecessor thereto) (the “Track Records”) was
attributable to the efforts of the team of professionals at the Employer or such
Controlled Affiliate thereof (or any predecessor thereto), and not to the
efforts of any single individual or subset of such team of professionals, and
that therefore such Track Records are and shall be the exclusive property of the
Employer or such Controlled Affiliate, as applicable (and not of the Employee or
any other Person).  In addition, the Employee acknowledges and agrees that the
Employer and its Controlled Affiliates, or any of them, as the case may be, own
and control at all times their respective customer relationships with their
Clients.  The Employee agrees that the Employee shall not, at any time or in any
way question, dispute, infringe or do any act inconsistent with the Employer’s,
or any of its Controlled Affiliates’ ownership of any of the subject matter of
this subsection.  To the extent that any rights, title and interest, including
intellectual property rights, in and to any of the subject matter of this
subsection or any part thereof become vested in the Employee notwithstanding the
provisions of this subsection by virtue of or pursuant to any of the laws in
force in any part of the world, the Employee hereby irrevocably assigns the said
rights, title and interest in such subject matter to the Employer or its
designee.

 
7

--------------------------------------------------------------------------------

 

(b)           The Employee acknowledges and agrees that any and all intellectual
property, including software, data, compilations, designs, materials, all other
copyrightable works, inventions (whether or not patentable), and proprietary
know-how, processes, and methods, developed or created by the Employee in the
course of the Employee’s employment with the Employer (“Employee
Equityholder-Created IP”), and any and all rights therein and in any portion
thereof, shall be owned exclusively by and for the benefit of the Employer, its
Controlled Affiliates, as applicable, and their respective successors and
assigns.  To the extent any right, title and/or interest in any Employee
Equityholder-Created IP does not otherwise automatically vest in the Employer,
the Employee hereby assigns to the Employer for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, all of the
Employee’s entire right, title, and interest in any Employee
Equityholder-Created IP (and any portion thereof) throughout the world,
including all patent, copyright, trade secret, and other intellectual property
rights, all registration and renewal rights, all rights in works based upon,
derived from or incorporating the Employee Equityholder-Created IP, and the
right to sue, counterclaim, and recover for past, present, and future
infringement of any Employee Equityholder-Created IP.  If the Employee has any
rights in any Employee Equityholder-Created IP that cannot be assigned to the
Employer, the Employee hereby waives the enforcement of such rights, including
all moral rights and rights of attribution.
 
(c)           The Employee agrees to do any and all acts and execute any and all
documents in such manner and at such location as may be requested by the
Employer (or its successors or assigns) in its sole discretion, at any time
during or after the Employee’s employment with the Employer, to protect, perfect
or enforce any of the rights assigned, granted or promised to the Employer by
this Employment Agreement.
 
(d)           The Employee acknowledges that, in the course of performing
services hereunder and otherwise (including, without limitation, in the course
of performing services for any predecessor), the Employee has had, and will from
time to time have, access to information of a confidential or proprietary
nature, including without limitation, all confidential or proprietary investment
methodologies, Track Records, trade secrets, proprietary or confidential plans,
Client identities and information, Client lists, service providers, business
operations or techniques, records and data (“Intellectual Property”) owned or
used in the course of business by the Employer or its Controlled Affiliates (or
any predecessor thereto).  The Employee agrees always to keep secret and not
ever publish, divulge, furnish, use or make accessible to anyone (otherwise than
in the regular business of the Employer and its Controlled Affiliates or as
required by court order or by law (on the written advice of outside counsel))
any Intellectual Property of the Employer or any Controlled Affiliate thereof
(or any predecessor thereto) unless such information can be shown to be in the
public domain through no fault of the Employee.  At the termination of the
Employee's services to the Employer and its Controlled Affiliates, all data,
memoranda, Client lists, notes, programs and other papers, items and tangible
media, and reproductions thereof relating to the foregoing matters in the
Employee's possession or control, shall be returned to the Employer and remain
in its possession.

 
8

--------------------------------------------------------------------------------

 

(e)           The Employee acknowledges that, in the course of entering into
this Employment Agreement, the Employee has had and, in the course of the
operation of the Employer and any Controlled Affiliates thereof, the Employee
will from time to time have, access to Intellectual Property owned by or used in
the course of business by the General Partner or AMG.  The Employee agrees, for
the benefit of the Employer and its Members, and for the benefit of the General
Partner and AMG, always to keep secret and not ever publish, divulge, furnish,
use or make accessible to anyone (otherwise than at AMG's or the General
Partner's request or by court order or by law (on the written advice of outside
counsel)) any knowledge or information regarding Intellectual Property
(including, by way of example and not of limitation, the transaction structures
utilized by the General Partner or AMG) of the General Partner or AMG unless
such information can be shown to be in the public domain through no fault of the
Employee.  At the termination of the Employee's service to the Employer and its
Controlled Affiliates, all data, memoranda, documents, notes and other papers,
items and tangible media, and reproductions thereof relating to the foregoing
matters in the Employee's possession or control shall be returned to AMG and
remain in its possession.
 
(f)           The provisions of this Section 5 and of Section 6 below shall not
be deemed to limit any of the rights of the Employer or the Partners under the
Restated LP Agreement or the Employee’s Partner Non-Competition Agreement or
under applicable law, but shall be in addition to the rights set forth in the
Restated LP Agreement and the Employee’s Partner Non-Competition Agreement and
those which arise under applicable law.  The Employee acknowledges that his
obligations under this Section 5 and Section 6 of this Employment Agreement
shall survive the termination of his employment with the Employer and its
Controlled Affiliates (regardless of the manner of such termination).  The
Employee shall not enter into any agreement or arrangement which is inconsistent
with the terms and provisions of this Employment Agreement.
 
Section 6.  Non-Competition and Other Restrictive Covenants as a Key Employee.
 
(a)           The Employee agrees, for the benefit of the Employer, the General
Partner and their respective Affiliates, that the Employee shall not, directly
or indirectly (whether individually or as owner, part owner, shareholder,
partner, member, director, officer, trustee, employee, agent, consultant or in
any other capacity, on behalf of himself or any other Person (other than the
Employer or a Controlled Affiliate thereof while employed by the Employer)),
from the date of this Agreement until two (2) years following the termination of
the Employee's employment with the Employer and all of its Controlled Affiliates
for any reason, engage in any Prohibited Competition Activity.
 
(b)           In addition to (and not in limitation of) the provisions of
Section 6(a), the Employee agrees, for the benefit of the Employer, the General
Partner and their respective Affiliates, that the Employee shall not, directly
or indirectly (whether individually or as owner, part owner, shareholder,
partner, member, director, officer, trustee, employee, agent, consultant or in
any other capacity, on behalf of himself or any other Person (other than the
Employer or a Controlled Affiliate thereof while employed by the Employer)),
from the date of this Agreement until two (2) years following the termination of
the Employee's employment with the Employer and all of its Controlled Affiliates
for any reason:

 
9

--------------------------------------------------------------------------------

 

(i)           Provide Investment Management Services to any Person that is a
Client (which includes Past Clients, Present Clients and Potential Clients) for
whom the Employee provided (directly or indirectly) any Investment Management
Services while employed by the Employer or any Controlled Affiliate thereof (or
any predecessor thereto), or whom the Employee solicited or otherwise had
material contact with through or on behalf of the Employer or any Controlled
Affiliate thereof (or any predecessor thereto);
 
(ii)          Provide Investment Management Services to any Person that is a
Client (which includes Past Clients, Present Clients, and Potential Clients)
with respect to which the Employee had access to confidential or proprietary
information of the Employer or any Controlled Affiliate thereof (or any
predecessor thereto) while employed by the Employer or any Controlled Affiliate
thereof (or any predecessor thereto) (including without limitation any Person
that was (or an Affiliate of which was) a Present Client as of the Closing
Date); or
 
(iii)         Provide Investment Management Services to any other Person that is
a Client (which includes Past Clients, Present Clients, and Potential Clients);
 
provided, however, that this Section 6(b) shall not be applicable to Clients
(including Potential Clients) who are also Excluded Clients.
 
(c)           In addition to (and not in limitation of) the provisions of
Sections 6(a) and 6(b), the Employee agrees, for the benefit of the Employer,
the General Partner and their respective Affiliates, that the Employee shall
not, directly or indirectly (whether individually or as owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent,
consultant or in any other capacity, on behalf of himself or any other Person
(other than the Employer or a Controlled Affiliate thereof while employed by the
Employer)), from the date of this Agreement until two (2) years following the
termination of the Employee's employment with the Employer and all of its
Controlled Affiliates for any reason:
 
(i)           Solicit or induce (whether directly or indirectly) any Person for
the purpose (which need not be the sole or primary purpose) of (A) causing any
funds or accounts with respect to which the Employer or any of its Controlled
Affiliates provides Investment Management Services to be withdrawn from such
management or other services, or (B) causing any Client (including any Potential
Client) not to engage the Employer or any of its Controlled Affiliates to
provide Investment Management Services for any additional funds or accounts (or
otherwise attempt to cause any of the foregoing to occur);
 
(ii)          Otherwise divert or take away (or seek to divert or take away) any
funds or investment accounts with respect to which the Employer or any of its
Controlled Affiliates provides Investment Management Services; or

 
10

--------------------------------------------------------------------------------

 

(iii)         Contact or communicate with, whether directly or indirectly, any
Past Clients, Present Clients or Potential Clients in connection with providing
Investment Management Services to such Persons;
 
provided, however, that this Section 6(c) shall not be applicable to Clients
(including Potential Clients) who are also Excluded Clients.
 
(d)           In addition to (and not in limitation of) the provisions of
Sections 6(a), 6(b) and 6(c), the Employee agrees, for the benefit of the
Employer, the General Partner and their respective Affiliates, that the Employee
shall not, directly or indirectly (whether individually or as owner, part owner,
shareholder, partner, member, director, officer, trustee, employee, agent,
consultant or in any other capacity, on behalf of himself or any other Person
(other than the Employer or a Controlled Affiliate thereof while employed by the
Employer)), from the date of this Agreement until two (2) years following the
termination of the Employee's employment with the Employer and all of its
Controlled Affiliates for any reason:
 
(i) Solicit or induce, or attempt to solicit or induce, directly or indirectly,
any employee or agent of, or consultant to, the Employer or any of its
Controlled Affiliates to terminate its, his or her relationship therewith;
 
(ii) Hire any employee or agent of, or consultant to, the Employer or any of its
Controlled Affiliates (or any predecessor thereto), or any person who was such
an employee, agent or consultant at any time during the two (2) year period
preceding (I) such action by the Employee (in the case of any such action taken
by the Employee while he remains employed by the Employer or any of its
Controlled Affiliates) or (II) the termination of the Employee's employment with
the Employer and its Controlled Affiliates (in the case of any such action taken
by the Employee following termination of his employment); or
 
(iii)         Work in any enterprise involving Investment Management Services
with any employee, agent or consultant or former employee, agent or consultant,
of the Employer or any of its Controlled Affiliates (or any predecessor thereto)
who was employed by or acted as an agent or consultant to the Employer or any of
its Controlled Affiliates (or any predecessor thereto) at any time during the
two (2) year period preceding (I) such action by the Employee (in the case of
any such action taken by the Employee while he remains employed by the Employer
or any of its Controlled Affiliates) or (II) the termination of the Employee's
employment with the Employer and its Controlled Affiliates (in the case of any
such action taken by the Employee following termination of his employment);
 
(but excluding, for all purposes of this sentence, secretaries and persons
holding other similar ministerial positions).
 
(e)           Notwithstanding the provisions of Sections 6(a), 6(b), 6(c) and
6(d), the Employee shall not be prohibited (following the termination of the
Employee's employment with the Employer and its Controlled Affiliates) from
serving as an independent trustee on the board of trustees of an investment
company registered under the 1940 Act.

 
11

--------------------------------------------------------------------------------

 

(f)           Notwithstanding the provisions of Sections 6(a), 6(b), 6(c) and
6(d), the Employee may make passive personal investments in an enterprise
(whether or not competitive with AMG or the Employer) the shares or other equity
interests of which are publicly traded, provided his holding therein together
with any holdings of his Affiliates and members of his Immediate Family and
their Affiliates, are less than five percent (5%) of the outstanding shares or
comparable interests in such entity.
 
(g)           The Employee, the Employer and the General Partner agree that (x)
the non-competition and other restrictive covenants set forth in this Section 6
have been entered into by the Employee in recognition of (and in connection
with) his capacity as a key employee of the Employer (and its predecessors), and
as a condition precedent to the obligation of AMG to consummate the transactions
contemplated by the Merger Agreement and the Restated LP Agreement, and (y) the
periods of time and the unlimited geographic area applicable to the covenants
set forth in this Section 6 (and all other aspects of the scope of such
covenants) are reasonable in view of (without limitation):
 
(i)           The geographic scope and nature of the businesses in which the
Employer and its Controlled Affiliates are (or any predecessors thereto were)
engaged;
 
(ii)          The Employee's role as a key employee of the Employer (and its
predecessors);
 
(iii)         The Employee’s status as a limited partner of the Employer
(directly and/or through his related Limited Partner, as applicable), and his
fiduciary and other duties in connection therewith;
 
(iv)         The Employee's receipt of the payments described in Section 1(b)
above;
 
(v)          The Employee's knowledge of the Employer's and its Controlled
Affiliates’ (and any predecessors’) businesses and the confidential and
proprietary information thereof, including without limitation as a key employee
thereof; and
 
(vi)         The Employee's relationships with the Employer's and its Controlled
Affiliates’ (and any predecessors’) Clients, including without limitation as a
key employee of their businesses.
 
However, the parties hereto agree that, if any such period of time or geographic
area (or other aspect of the scope of such covenants) should be adjudged
unreasonable in any judicial or arbitral proceeding, then such period of time
shall be reduced by such number of months, or such geographic area shall be
reduced by elimination of such portion of such area, or such other aspect of the
scope of such covenants shall be reduced in respect of such portion thereof (as
applicable), in any such case as is deemed unreasonable, such that such
covenants may be enforced during such maximum period of time, in such maximum
geographic area, and with such maximum scope, as is adjudged to be reasonable.

 
12

--------------------------------------------------------------------------------

 

(h)           The Employee agrees (on behalf of himself, his agents, and other
parties under his control or influence) while he is employed by the Employer and
thereafter not to make any communication to any third party (including, by way
of example and not of limitation, any Client (including Potential Clients) or
employee of the Employer, AMG or any Affiliate of AMG) which would, or is
reasonably likely to, disparage, create a negative impression of, or in any way
be harmful to the business or business reputation of the Employer, AMG, any of
AMG's Affiliates, or their respective successors and assigns, or any of the
then-current or former officers, directors, partners, members or employees of
any of the foregoing.
 
(i)           The Employee acknowledges and agrees that the restrictive
covenants and other agreements of the Employee contained in this Employment
Agreement are an essential part of this Employment Agreement.  The Employee
further represents, warrants and agrees that the Employee has been fully advised
by, or has had the opportunity to be fully advised by, counsel in connection
with the negotiation, preparation, execution and delivery of this Employment
Agreement and the transactions contemplated by this Employment Agreement and the
other Transaction Documents (as defined in the Merger Agreement).  Accordingly,
the Employee agrees to be bound by the restrictive covenants and other
agreements of the Employee contained in this Employment Agreement, it being the
intent and spirit of the parties that the restrictive covenants and other
agreements of the Employee contained in this Employment Agreement shall be valid
and enforceable in all respects.
 
Section 7.  Notices.  All notices hereunder shall be in writing and shall be
delivered, sent by recognized overnight courier or mailed by registered or
certified mail, postage and fees prepaid, to the party to be notified at the
party's address shown below.  Notices which are hand delivered or delivered by
recognized overnight courier shall be effective on delivery.  Notices which are
mailed shall be effective on the third day after mailing.
 
 
(i)
If to the Employer:

 
Aston Asset Management, LP
120 North LaSalle Street, 25th Floor
Chicago, Illinois  60601
Attn:  Stuart Bilton
Facsimile No:  (312) 268-1335


with a copy to:


Affiliated Managers Group, Inc.
600 Hale Street
Prides Crossing, Massachusetts  01965
Attn:  John Kingston, General Counsel
Facsimile No.:  (617) 747-3380


 
(ii)
if to the Employee:



c/o Aston Asset Management, LP
120 North LaSalle Street, 25th Floor
Chicago, Illinois 60601
Attn: Kenneth Anderson
Facsimile No.: (312) 268-1335

 
13

--------------------------------------------------------------------------------

 

 
(iii)
if to the General Partner:



c/o Affiliated Managers Group, Inc.
600 Hale Street
Prides Crossing, Massachusetts  01965
Attn:  John Kingston III, General Counsel
Facsimile No.:  (617) 747-3380


unless and until notice of another or different address shall be given as
provided herein.
 
Section 8. Third-Party Beneficiary; Assignability.  AMG is an intended
third-party beneficiary of the provisions of this Employment Agreement.  This
Employment Agreement may be assigned by the Employer, AMG and/or the General
Partner without the consent of the Employee (but in the case of the Employer,
only to one or more successors to all or substantially all of the business of
the Employer).  This Employment Agreement shall be binding upon and inure to the
benefit of the Employer, the General Partner and their successors and permitted
assigns.  This Employment Agreement shall not be assignable by the
Employee.  For the avoidance of doubt, the General Partner as a party hereto
shall be deemed to be a direct beneficiary of each of the covenants and
agreements of the Employee hereunder, and the General Partner shall be entitled
to enforce all such covenants and agreements on its own behalf.
 
Section 9.  Entire Agreement.  This Employment Agreement, together with the
other Transaction Documents (as defined in the Merger Agreement), contain the
entire agreement among the parties hereto with respect to the subject matter
hereof, and supersede all prior oral or written agreements between the Employer
or any Controlled Affiliate thereof (or any predecessor thereto) and the
Employee with respect to the subject matter hereof, including without limitation
any oral agreements relating to compensation.  In the event of any conflict
between the provisions hereof and of the Restated LP Agreement, the provisions
hereof shall control.
 
Section 10.  Remedies Upon Breach.
 
(a)           In the event that the Employee breaches any of the provisions of
this Employment Agreement (or otherwise violates any of the stated terms of such
provisions), including without limitation following the termination of the
Employee's employment with the Employer and its Controlled Affiliates, then in
such event, in addition to (and not in limitation of) such other remedies as the
Employer and the General Partner may have against the Employee:
 
(i)           The Employee and any related Limited Partners thereof shall
forfeit their right to receive any payment for their Partnership Points under
the Restated LP Agreement, although they shall cease to be Limited Partners in
accordance with the provisions of the Restated LP Agreement;

 
14

--------------------------------------------------------------------------------

 

(ii)          Neither AMG nor the General Partner (or any of its assignees under
the Restated LP Agreement) shall have any further obligations under any
Promissory Note or Liquidation Date Consideration issued to the Employee or any
related Limited Partner thereof pursuant to the provisions of the Restated LP
Agreement; and
 
(iii)         The Employer shall be entitled to (and, at the direction of the
General Partner, shall), and the General Partner and its Affiliates shall be
entitled to, in each such case withhold and cancel any other payments to which
the Employee or any related Limited Partner or other Affiliate thereof otherwise
would be entitled (whether pursuant to this Agreement or any other agreement,
plan or policy) to offset damages resulting from such breach.
 
The Employee agrees that the remedies provided in this Section 10(a) with
respect to breaches (or other violations) of the provisions of this Employment
Agreement are reasonably related to anticipated losses that the Employer and the
General Partner would suffer upon a breach (or other violation) of such
provisions by the Employee.
 
(b)           The Employee recognizes and agrees that the Employer and the
General Partner's remedies at law for any breach (or other violation), or
threatened breach (or other violation), of the provisions of this Employment
Agreement would be inadequate, and that for any breach or threatened breach (or
other violation) of such provisions by the Employee, the Employer and the
General Partner shall, in addition to such other remedies as may be available to
them at law or in equity or as provided in this Employment Agreement, each be
entitled to injunctive relief and enforcement of their respective rights by an
action for specific performance to the extent permitted by law (and without
having to post bond), and to an award of attorney’s fees and costs incurred in
connection with securing any of their rights hereunder.  Should the Employee
engage in any activities prohibited by this Employment Agreement, he agrees to
pay over to the Employer all compensation received in connection with such
activities.  Such payment shall not impair any other rights or remedies of the
Employer or the General Partner or affect the obligations or liabilities of the
Employee under this Employment Agreement or any other written agreement to which
he is a party or under applicable law.
 
Section 11.   Dispute Resolution.  Any controversy, claim or dispute arising out
of or relating to this Employment Agreement or the breach hereof or otherwise
arising out of the Employee's employment or the termination of that employment
(including, without limitation, any claims of unlawful employment discrimination
whether based on age or otherwise) shall, to the fullest extent permitted by
law, be settled by binding arbitration in accordance with the provisions of
Section 10.6 of the Restated LP Agreement.

 
15

--------------------------------------------------------------------------------

 

Section 12. Consent to Jurisdiction.  For the purposes of any judicial
proceedings ancillary to an arbitration under Section 11 of this Agreement, each
of the parties hereto hereby consents to personal jurisdiction, service of
process and venue in the federal and state courts sitting in Illinois and hereby
irrevocably agrees that any such judicial proceedings may be heard and
determined in any such state court or, to the extent permitted by law, in such
federal court.  Each of the parties hereto hereby irrevocably consents to the
service of process in any such proceedings by the mailing by certified mail of
copies of any service or copies of the summons and complaint and any other
process to such party at the address specified in Section 7 hereof.  The parties
hereto agree that a final judgment in any such proceedings shall be conclusive
and may be enforced in other jurisdictions by suit or in any other manner
permitted by law, and nothing contained herein shall affect the right of a party
to service legal process or to bring any action or proceeding in the courts of
other jurisdictions (subject to the provisions of Section 11 hereof).
 
Section 13. Third-Party Agreements and Rights.
 
(a)           The Employee hereby confirms that the Employee is not bound by the
terms of any agreement with any previous employer or other party which restricts
in any way the Employee's use or disclosure of information or the Employee's
engagement in any business.  The Employee represents to the Employer that the
Employee's execution of this Employment Agreement, the Employee's employment
with the Employer and the performance of the Employee's proposed duties for the
Employer will not violate any obligations the Employee may have to any such
previous employer or other party.  In the Employee's work for the Employer, the
Employee will not disclose or make use of any information in violation of any
agreements with or rights of any such previous employer or other party, and the
Employee will not bring to the premises of the Employer any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employer or other party.
 
(b)           The Employee agrees to provide written notice of the provisions of
Section 6 of this Agreement (and shall provide a copy of such notice
concurrently to the Employer and the General Partner), together with a copy
thereof, to any enterprise engaged in whole or in part in the provision of
Investment Management Services for which the Employee acts as an employee or
otherwise becomes associated following his termination of employment with the
Employer (prior to acting in such capacity or commencing such association, as
applicable).
 
Section 14.  Litigation and Regulatory Cooperation.  During and after the
Employee's employment, the Employee shall cooperate fully with the Employer in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Employer or the General
Partner or their Affiliates which relate to events or occurrences that
transpired while the Employee was employed by the Employer (or any predecessor
thereto).  The Employee's full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Employer or the General Partner or their Affiliates at mutually convenient
times.  During and after the Employee's employment, the Employee also shall
cooperate fully with the Employer, the General Partner and their Affiliates in
connection with any investigation or review of any federal, state or local
regulatory, quasi-regulatory or self-governing authority (including, without
limitation, the Securities and Exchange Commission) as any such investigation or
review relates to events or occurrences that transpired while the Employee was
employed by the Employer (or any predecessor thereto).  The Employer shall
reimburse the Employee for any reasonable out-of-pocket expenses incurred in
connection with the Employee's performance of obligations pursuant to this
Section 14.

 
16

--------------------------------------------------------------------------------

 

Section 15.  Waivers and Further Agreements.  Neither this Employment Agreement
nor any term or condition hereof, including without limitation the terms and
conditions of this Section 15, may be waived or modified in whole or in part as
against the General Partner, the Employer or the Employee, except by written
instrument executed by or on behalf of each of the parties hereto other than the
party seeking such waiver or modification, expressly stating that it is intended
to operate as a waiver or modification of this Employment Agreement or the
applicable term or condition hereof, provided that any action under this Section
15 on behalf of the Employer may be taken only with the prior written approval
of the General Partner (as the general partner of the Employer).  Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Employment Agreement.
 
Section 16.  Amendments; Employer's Consents.  This Employment Agreement may not
be amended, nor shall any change, modification, consent, or discharge be
effected except by written instrument executed by or on behalf of the party
against whom enforcement of any change, modification, consent or discharge is
sought, provided that any action under this Section 16 on behalf of the Employer
may be taken only with the prior written approval of the General Partner (as the
general partner of the Employer).  Whenever under this Agreement the consent of
the Employer is required, that consent shall only be effective if given with the
prior written consent of the General Partner (as the general partner of the
Employer).
 
Section 17.  Severability.  If any provision of this Employment Agreement shall
be adjudged in any judicial or arbitral proceeding to be invalid, inoperative or
unenforceable in any jurisdiction or jurisdictions because of conflicts with any
constitution, statute, rule or public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision in question
unenforceable in any other jurisdiction or in any other case or circumstance or
of rendering any other provisions herein contained unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, and this Employment Agreement
shall be reformed and construed in any such jurisdiction or case as if such
invalid, inoperative, or unenforceable provision had never been contained herein
and such provision reformed so that it would be enforceable to the maximum
extent permitted in such jurisdiction or in such case.  Moreover, if any one or
more of the provisions contained in this Employment Agreement shall be adjudged
in any judicial or arbitral proceeding to be excessively broad as to duration,
activity or subject (or in any other respect), such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law.  For the avoidance of doubt, the provisions of
this Employment Agreement are severable, and no breach of any provision of this
Employment Agreement (or any other Transaction Document, as defined in the
Merger Agreement) or any other purported violation of law by the Employer or the
General Partner shall operate to excuse the Employee’s obligation to fulfill his
covenants and agreements hereunder (including without limitation the
requirements of Sections 5 and 6 hereof).  For the further avoidance of doubt,
the Employee understands that his employment with the Employer is subject to
material changes (including without limitation in respect of the nature of his
duties and/or compensation), and he agrees that no such changes shall operate to
extinguish any of his obligations under this Employment Agreement or to require
the re-signing of this Employment Agreement.

 
17

--------------------------------------------------------------------------------

 

Section 18.  Governing Law.  This Employment Agreement shall be governed by and
construed and enforced in accordance with the laws of Illinois which apply to
contracts executed and performed solely in Illinois, and without regard to any
rule or canon of construction which interprets agreements against the drafting
party.
 
Section 19.  Counterparts.  This Employment Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.  Signatures delivered by
facsimile or electronic PDF file shall constitute original signatures.
 
[Signature Page Follows]

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 

 
HIGHBURY FINANCIAL INC.
     
By: 
/s/ Richard S. Foote
   
Name:  
Richard S. Foote
   
Title:
President and Chief Executive Officer
     
MANOR LLC
     
By:
Affiliated Managers Group, Inc.,
   
Its Manager and Sole Member
     
By:
/s/ Jay Horgen
   
Name:
Jay Horgen
   
Title:
Executive Vice President
     
ASTON ASSET MANAGEMENT, LLC
     
By:
Highbury Financial Inc., its Sole Member
     
By:
/s/ Richard S. Foote
   
Name:
Richard S. Foote
   
Title:
President and Chief Executive Officer
     
EMPLOYEE
     
/s/ Kenneth Anderson
 
Kenneth Anderson



[Employment Agreement]


 

--------------------------------------------------------------------------------

 